Citation Nr: 1011785	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
right thoracic muscle spasm with slight loss of lordotic 
curve of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1981 to December 
1984 and from May 1985 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The Veteran's thoracic spine disability is manifested by full 
range of motion with pain on lateral rotation but no medical 
findings of neurological involvement.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for right thoracic muscle spasm with slight loss of lordotic 
curve of the thoracic spine have not been met.  38 U.S.C.A. § 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
June 2006, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letter and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009). 

In April 1989, the RO granted service connection for thoracic 
spine disability and initially assigned a noncompensable 
rating.  The Veteran filed this claim for increase in April 
2006.  The RO granted an increase to 20 percent disabling, 
however, the Veteran does not believe that the currently 
assigned 20 percent rating sufficiently compensates him for 
the interference in his daily life caused by his thoracic 
spine disability.  However for the reasons and bases 
discussed below, the Board finds no basis to assign a rating 
higher than 20 percent.

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating 
requires incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months; a 20 percent rating requires incapacitating 
episodes of at least two weeks but less than four weeks; and 
a 40 percent rating requires incapacitating episodes of at 
least four weeks but less than six weeks.  See Note to 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment "prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, the combined range of motion 
of the thoracolumbar spine is between 120 and 235 degrees, or 
where muscle spasm or guarding does not result in an abnormal 
gait or abnormal spinal contour.   38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

A 20 percent disability rating is assigned where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or where muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is assigned if evidence shows 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, a 50 percent disability rating if the 
evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent disability rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations in the 
upper extremities, Diagnostic Code 8513 pertains to 
incomplete paralysis of all radicular groups.  38 C.F.R. 
§§ 4.25,  4.124a, Diagnostic Code 8513 (2009).  Under this 
provision, mild incomplete paralysis of the major or minor 
arm warrants a 20 percent disability rating; moderate 
incomplete paralysis of the minor arm warrants a 30 percent 
disability rating; moderate incomplete paralysis of the major 
arm warrants a 40 percent disability rating; severe 
incomplete paralysis of the minor arm warrants a 60 percent 
disability rating; and severe incomplete paralysis of the 
major arm warrants a 70 percent disability rating.  An 80 
percent disability rating is warranted for complete paralysis 
of the minor arm.  A 90 percent rating is warranted for 
complete paralysis of the major arm.

With respect to rating any neurological manifestations in the 
lower extremities, Diagnostic Code 8520 pertains to paralysis 
of the sciatic nerve.  Under this provision, mild incomplete 
paralysis warrants a 10 percent disability rating; moderate 
incomplete paralysis warrants a 20 percent disability rating; 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating; and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's thoracic spine disability does not 
warrant a rating higher than 20 percent.  The evidence that 
supports this conclusion is a VA examination dated June 2006.

The June 2006 VA examination found the Veteran's 
thoracolumbar spine had range of motion to 90 degrees to 
flexion, 30 degrees of extension, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  The Veteran had pain for the last 10 degrees of 
lateral rotation in either direction.  The examiner did not 
note any additional loss of motion on repetitive use.  The 
examiner noted mild kyphosis and severe muscle spasms along 
the right side of the thoracic spine.  The examiner noted 
normal sensation, reflexes and motor function in both the 
upper and lower extremities.

The Veteran's condition does not warrant the higher 40 
disability percent rating because the Veteran did not have 
incapacitating episodes of at least four weeks during the 
last 12 months or flexion of the thoracolumbar spine limited 
to 30 degrees or less.  As the Veteran had full range of 
motion of the thoracolumbar spine with some pain on range of 
motion testing and no incapacitating episodes, his condition 
does not warrant the higher 40 percent disability rating.

The Board does not find that there is sufficient evidence of 
neurological involvement to warrant a separate rating.  The 
June 2006 VA examination found normal sensation, reflexes, 
and motor function of both the upper and lower extremities.  
The only indication of possible radicular symptoms was a note 
that the Veteran's condition decreased his manual dexterity.  
This indication alone without neurologic findings on physical 
examination does not warrant a separate rating.
 
Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased evaluation or that the 
rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

As the Veteran's condition has never been more than 20 
percent disabling since he filed this claim for an increased 
rating, there is no basis to "stage" the rating under Hart.

The preponderance of the evidence is against a disability 
rating higher than 20 percent for the Veteran's right 
thoracic muscle spasm with slight loss of lordotic curve of 
the thoracic spine.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

Finally, the Board finds that the Veteran's right thoracic 
muscle spasm with slight loss of lordotic curve of the 
thoracic spine do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's thoracic spine disability 
contemplates the Veteran's symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no 
evidence the Veteran's thoracic spine disability has caused 
marked interference with his employment - meaning above and 
beyond that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the claim will not be referred for 
extra-schedular consideration 


ORDER

A disability rating higher than 20 percent for right thoracic 
muscle spasm with slight loss of lordotic curve of the 
thoracic spine is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


